Citation Nr: 1435248	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  12-01 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a cervical spine disorder

6.  Entitlement to service connection for bilateral carpal tunnel syndrome.

7.  Entitlement to service connection for cataracts.

8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for a left ankle disorder.

10.  Entitlement to service connection for a left knee disorder.

11.  Entitlement to service connection for a right knee disorder.

12.  Entitlement to service connection for pleural plaques secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to March 1971.  He also served as an Air Reserve Technician (ART).  In this regard, the Board notes that certain civilian positions in the military departments must be filled by individuals who are members of the active reserves, which, in the case of the Air Force, are known as ART positions.  Jeffries v. Dep't of the Air Force, 999 F.2d 529, 529-30 (Fed.Cir.1993).  Although they are full-time civilian employees, ARTs "are also members of the Air Force Reserve unit in which they are employed. In addition to their civilian assignments, ARTs are assigned to equivalent positions in the reserve organization with a reserve military rank or grade."  Id. at 530.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the benefits sought on appeal.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2013.  A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claims.  

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

As an initial matter, the Board notes that the record contains statements the Veteran made to the undersigned Veterans Law Judge at his November 2013 hearing concerning an award of disability benefits from the Social Security Administration (SSA); however, no medical records substantiating the statements are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claim on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

The Veteran asserts that he has bilateral hearing loss, tinnitus, and pleural plaques as a result of his active military service.  In particular, the Veteran contends that his current hearing loss and tinnitus are linked to his in-service noise exposure from working in boiler and engine rooms, and that he has pleural plaques stemming from in-service exposure to asbestos while working with insulation on board ship.  The Board first notes that VA audiology examination conducted in February 2010 shows a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  In addition, the Veteran has stated on multiple occasions that he was exposed to noise during service from working in the boiler and engine rooms while on board ship.  

Regarding diagnosis of the Veteran's claimed disorders, the Board notes as an initial matter that service treatment records for the Veteran's period of active duty service from 1969 to 1971 are unavailable.  However, post-service treatment records first reflect hearing loss for VA purposes in 1995, more than two decades after he left active duty; prior records document findings of normal hearing for VA purposes in the years after the Veteran's separation from service.  In addition, radiological study of the Veteran's chest conducted in April 2002 was normal, although later radiological study conducted in July 2008 reflects a finding of one "solitary small pleural plaque" in the context of previous exposure to asbestos.  Private treatment records dated in January 2012 reflect a diagnosis of asbestosis, although radiological study of the chest at that time was read as normal.  In addition, although the Veteran initially stated that his tinnitus began in 1996, he reported at his November 2013 hearing before the undersigned Veterans Law Judge that he actually first experienced ringing in his ears while working in the engine room and the boiler room of ships on which he was stationed during his period of active duty from 1969 to 1971.  

The Veteran underwent VA examination concerning his claimed bilateral hearing loss and tinnitus in February 2010 and for his claimed pleural plaques in April 2010.  At the February 2010 VA examination, the examiner acknowledged the Veteran's complaints of having been exposed to noise while on active duty, including his statement that his tinnitus began in 1996 when he was standing near two jets that took off before he could don hearing protection.  The examiner diagnosed the Veteran with hearing loss and tinnitus but found that the disorders are less likely than not related to his period of active duty.  In so finding, the examiner noted that the Veteran's hearing was normal as of 1985, fourteen years after his separation from active duty, and he did not report experiencing tinnitus until 1996, more than two decades after service.  Similarly, at the April 2010 VA respiratory examination, the examiner acknowledged the Veteran's in-service asbestos exposure, as well as the July 2008 finding of a pleural plaque, but nevertheless found the Veteran to experience no asbestos-related disease.  In so finding, the examiner looked to x-ray and CT studies of the Veteran's chest conducted at the examination, both of which showed no evidence of any pleural plaque or other asbestos-related disease.  

As relates to the Veteran's claimed bilateral hearing loss, tinnitus, and pleural plaques, the Board notes that VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Here, although the Veteran underwent VA examination in February and April 2010, the VA audiology examiner failed to consider the Veteran's contentions that his hearing loss and tinnitus actually began during his period of active duty.  Further, the VA respiratory examiner did not have the benefit of the January 2012 private treatment record assigning a diagnosis of asbestosis in rendering his negative opinion.  Thus, the Board finds that additional VA examination and medical opinion are required to address these contentions.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  As there is insufficient competent medical evidence on file to make a decision on these issues, the Board must therefore remand to obtain an additional examination and medical nexus opinion regarding the etiology of the Veteran's claimed bilateral hearing loss, tinnitus, and pleural plaques.  See McLendon, 20 Vet. App. 79.  

In light of the above considerations, the Board concludes that another medical examination and opinion are needed to fully and fairly evaluate the Veteran's claims of service connection for bilateral hearing loss, tinnitus, and pleural plaques.  38 U.S.C.A. § 5103A (West 2013).  Specifically, the AOJ must arrange for the Veteran to undergo VA audiological and respiratory examinations.  The examiners must review the Veteran's claims file, examine the Veteran, and opine as to whether any diagnosed hearing loss or tinnitus is etiologically linked to the Veteran's time in service, including his in-service noise exposure.  The audiology examiner must discuss the Veteran's contentions regarding continuity of symptomatology in the context of any negative opinion.  Similarly, the respiratory examiner must discuss the January 2012 private diagnosis of asbestosis in the context of any negative opinion.  All opinions must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file, to include particular consideration and discussion of the Veteran's service treatment records, as well as the contentions of the Veteran concerning his claimed in-service experiences of hearing loss and tinnitus and exposure to asbestos.  Such opinions are needed to fully and fairly evaluate the claims of service connection for bilateral hearing loss, tinnitus, and pleural plaques.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran should be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2013).  The claims folder must be made available to the examiner(s) and reviewed in conjunction with each examination. A complete rationale for any conclusions reached should be included.

Audiological examination-VA examination is necessary to determine the diagnosis and etiology of any current bilateral hearing loss and tinnitus found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether any hearing loss or tinnitus is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to the Veteran's time on active duty, and particularly to in-service exposure to acoustic trauma.  If the examiner concludes that hearing loss or tinnitus did not begin during military service, or is not related to military service, an explanation must be provided for why the Veteran's statements regarding onset during service and continuity of symptoms thereafter are inaccurate.  Medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

Respiratory examination-VA examination is necessary to determine the diagnosis and etiology of any current pleural plaque or any other respiratory disorder found to be present.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for each respiratory disorder found to be present.  For each such disorder, the examiner must provide an opinion as to whether the disorder is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to the Veteran's time on active duty, to include his in-service exposure to asbestos.  The January 2012 private record assigning the Veteran a diagnosis of asbestosis must be discussed in the context of any negative opinion.  

The examiners must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

3.  The agency of original jurisdiction must ensure that each examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



